Honorable James C. Kirkpatrick Secretary of State State of Missouri Capitol Building Jefferson City, Missouri 65101
Dear Mr. Kirkpatrick:
In answer to your request of August 27, 1976, we have prepared a ballot title for a statute proposed by the initiative.
The ballot title is:
         Prohibits charges for electricity based on cost of construction in progress upon any existing or new facility or based on cost associated with owning, operating, maintaining, or financing property of an electrical corporation before operational and used for service. Any such charge being made on the effective date of this law is permitted for 90 days after the effective date of the law.
Very truly yours,
                                  JOHN C. DANFORTH Attorney General